Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Scotiabank to Close Purchase of Sun Life Financial's Ownership Stake in CI Financial Next Week TORONTO, Dec. 3 /CNW/ - Scotiabank (TSX/NYSE: BNS) today announced that the Bank plans to close its 37 per cent strategic investment in CI Financial Income Fund ("CI"; TSX: CIX.UN) next week, pending receipt of executed agreements, regulatory approvals and acceptance by the Toronto Stock Exchange. Scotiabank is purchasing Sun Life Financial's ("Sun Life" TSX/NYSE:SLF) stake of 104,609,895 CI trust units for $1.55 billion in cash, $500 million in common shares at $34.60 per share and $250 million in 6.25 per cent rate reset preferred shares. Following the completion of this transaction Scotiabank will have ownership of, or control over 104,783,954 units, representing approximately 37.6 per cent of the outstanding units of CI. In addition, Scotiabank will be CI's largest single shareholder and represented on the CI Board of Directors. "This transaction demonstrates Scotiabank's ongoing commitment to growing our wealth management business," said Rick Waugh, President and Chief Executive Officer of Scotiabank. "A strategic investment in CI gives us a significant stake in a market leader and complements Scotiabank's excellent wealth management products and services." Scotiabank Group Head, Canadian Banking, Chris Hodgson said: "We are pleased that Sun Life will continue to have a strong distribution arrangement with CI." CI is Canada's No. 3 mutual fund company by assets under management. CI's excellence in fund management has been recognized with 19 Canadian Investment Awards over the past seven years, including Advisors' Choice Favourite Investment Fund Company in 2005 and Analysts' Choice Investment Fund Company of the Year in 2006 and 2007. Scotia Securities Inc. (SSI), a wholly-owned subsidiary of Scotiabank, has been a consistently strong performer among mutual fund companies through its ScotiaFunds family of funds. For October year-to-date, SSI led bank-owned companies and was No. 3 in the mutual fund industry in terms of net long-term sales. SSI has continued its strong sales performance, with positive net sales in the month of November. Today's announcement, combined with Scotiabank's investment in Dundee Wealth, further cements the Bank's strong position in the mutual fund industry. Scotia Capital acted as exclusive financial advisor to Scotiabank. Scotiabank has acquired ownership of the CI units as a strategic investment to continue Scotiabank's focus in the wealth management industry.
